DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-11 and 13-14 are pending and under examination. 
Claim Objections
Claim 9 is objected to because of the following informalities:  "the classifier housing is formed by a stack" should read "the first classifier has a housing that is formed by a stack".  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-11 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki (US 2003/0150522) in view of Vickery (US Patent No. 5,032,256).
Regarding claims 1, 3-4, 11, and 14, Suzuki discloses an apparatus for glue coating particles (wood chips) (par. 0099-0100) comprising (a) a comminutor (par. 0101 describes crushing the starting plant material into woody chips with crushers/rollers) which would be capable comminuting vegetable starting material into loose plant particles with silicate particles as further explained below; 
 (b) a classifier (par. 0102-0103) that takes the crushed starting material and classifies it according to thickness such that it would be capable of separating smaller silicate particles from larger plant particles, and would be between the comminutor and the glue coater (par. 0102 discusses taking the wood chips which have been crushed in the comminutor and classifying these chips into sizes which is the same order as in the claimed invention); (as in claim 11) a spreader downstream from the glue coater for making a loose particle mat from the particles (par. 0117); and (as in claim 11) a press downstream from the spreader that is capable of pressing the mat into a board (Fig. 18 shows spreading and pressing of the particles into a board from a mat as in par. 0125-0128).
(c) a glue coater (par. 0113 describes a spraying) for glue-coating the woody chips (plant particles); 
It is noted that the “plant particles,” “vegetable starting material,” and “silicate particles” represent the material being worked upon by the claimed structure as discussed in MPEP 2115. As is disclosed in the specification as published (US 2021/0379793), par. 0009, the silicates are released as a result of comminution of the plants. As such, the comminution/crushing of the plant material above in Suzuki would necessarily or inherently result in the claimed result even if this were viewed as limiting to the structure of the apparatus.  
Suzuki does not explicitly disclose that the classifier device is capable of separating particles of less than 50 microns, which may require the use of an air classifier in order to perform this recited function. 
However, Vickery discloses an apparatus for classification of granular material (abstract) similar to the classification device of Suzuki above in that it takes a material of different sizes and subjects it to a separation according to the size of the material (Vickery, Fig. 1). Vickery’s classifier involves an air stream (22) flowed to the particulate material (28) such that some of the particles would fall through the air stream, and be captured below in a particle trap, and some would be captured at an outlet (Vickery, 9:61-10:69 with 10:64-10:69 explaining that the velocity of air would cause some particles to escape from the outlet at the end of the ‘wind tunnel’ at higher velocity demonstrating that the apparatus would be capable of this limitation). 
One of ordinary skill in the art would have recognized that Vickery discloses an alternative to the classification device of Suzuki above, and could have substituted one for the other with a reasonable expectation of success since both classifiers involve the separation of granular materials by size. Accordingly, one of ordinary skill in the art would have found it obvious to have substituted the air classifier of Vickery for the classifier of Suzuki above, as required by the claims.
Regarding claims 2 and 13, Suzuki/Vickery discloses the subject matter of claims 1 and 12 above, but does not explicitly disclose the first and second comminutor/classifier devices. However, it has been held that a duplication of parts supports a case of prima facie obviousness. In this case, Suzuki discloses at least a single comminutor and classifier for crushing and separating the material based on its size once it is crushed, prior to adding an adhesive and pressing the material together. 
Therefore, it would have further been obvious to one of ordinary skill in the art to have added an additional comminutor (crusher) and classifier device as to further crush and separate the material by size in accordance with the above meeting claims 2 and 13, prior to coating the material with the glue coater above as in claim 1. Claim 13 is considered an intended use as amended. 
Regarding claims 5-6, Suzuki/Vickery discloses the subject matter of claim 4, and further discloses that there are several material traps (Vickery, 6:4-6:7 explains that there are four collection bins along the length of the wind tunnel, where an upstream bin can be viewed as a coarse material trap with respect to a downstream “particle trap” as shown in Fig. 1 since the larger material would fall closer to the material inlet than the smaller material). Suzuki also discusses that the strands/chips have a “fiber direction” (Suzuki, par. 0101, 0115), demonstrating that the comminutors/crushers disclosed would have been capable of making plant particles in the form of fibers as in claim 6.
Regarding claims 7 and 9, Suzuki/Vickery discloses the subject matter of claim 4, and further discloses that the classifier has a box shaped housing (Vickery, Fig. 1) and has an air inlet/outlet that extends along an entire width of a cross section (as shown in Fig. 1). Additionally, with respect to the housing of Vickery and the shipping containers of claim 9, it has been held that changes in size or shape support a case of prima facie obviousness. Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the above to specify that the shape of the classifier/container is as claimed as a shipping container in size as to accommodate a large amount of particles.
Regarding claim 8, Suzuki/Vickery discloses the subject matter of claim 4, and further suggests including crushing rollers as described in claim 1 above from Suzuki (par. 0101). However, the combination does not explicitly disclose that the crushing rollers are in the material inlet or a chute/path connected thereto as is required by claim 8. However, the ordinary artisan would have had a motivation to have included the crushing rollers prior to entry into the classifier. Additionally, Suzuki further describes using a chute leading into the belt as to form the mats (Suzuki, par. 0116). Accordingly, in view of the above, one of ordinary skill in the art would have found it obvious before the effective filing date of the claimed invention to have further included a chute between the crushing rollers and the classifier above, which would meet this claim as drafted as the crushing rollers would be disposed at a chute connected to the material inlet of the classifier machine above. 
Regarding claim 10, Suzuki/Vickery discloses the subject matter of claim 1, and further discloses that the glue coater is a drum mixer (Suzuki, Fig. 18 shows a drum blender to add adhesive to particles). 
Response to Arguments
Applicant's arguments filed 4/1/2022 have been fully considered but they are not persuasive. In the remarks, Applicant argues that the references do not teach claim 1 as amended with respect to “a first classifier for separating silicate particles of a diameter of less than 50 microns from the plant particles of the stream.”
In response, Examiner points at MPEP 2115, where it is described that the inclusion of the material or article worked upon by the claimed structure is not given patentable weight. Apparatus claims cover what a device is, not what a device does. 
However, in order to be capable of separating a diameter of less than 50 microns, it seems that the air classifier (from Vickery) would teach this limitation if the classifier of Suzuki is not read as capable of doing so. As such, the rejections are maintained as updated above. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW D GRAHAM whose telephone number is (469)295-9232. The examiner can normally be reached Monday - Friday 7:30AM-4:00PM (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on (571) 272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDREW D. GRAHAM/
Examiner
Art Unit 1742



/MATTHEW J DANIELS/Primary Examiner, Art Unit 1742